UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 Or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 1-15935 OSI RESTAURANT PARTNERS, LLC (Exact name of registrant as specified in its charter) DELAWARE 59-3061413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2202 North West Shore Boulevard, Suite 500, Tampa, Florida 33607 (Address of principal executive offices) (Zip Code) (813) 282-1225 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx As of May 14, 2010, the registrant has 100 Common Units, no par value, outstanding (all of which are owned by OSI HoldCo, Inc., the registrant’s direct owner), and none are publicly traded. Table of Contents OSI RESTAURANT PARTNERS, LLC INDEX TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March 31, 2010 (Unaudited) TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page No. Item1. Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets — March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations— For the Three Months Ended March 31, 2010 and 2009 4 Consolidated Statements of Deficit — For the Three Months Ended March 31, 2010 and 2009 5 Consolidated Statements of Cash Flows— For the Three Months Ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 8 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item3. Quantitative and Qualitative Disclosures About Market Risk 56 Item4. Controls and Procedures 56 PART II — OTHER INFORMATION Item1. Legal Proceedings 57 Item 1A. Risk Factors 58 Item 6. Exhibits 59 Signature 60 2 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Consolidated Financial Statements OSI Restaurant Partners, LLC CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT COMMON UNITS, UNAUDITED) MARCH 31, DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ $ Current portion of restricted cash Inventories Deferred income tax assets Other current assets, net Total current assets Property, fixtures and equipment, net Investments in and advances to unconsolidated affiliates, net Goodwill Intangible assets, net Other assets, net Total assets LIABILITIES AND DEFICIT Current Liabilities Accounts payable Accrued and other current liabilities Current portion of accrued buyout liability Unearned revenue Current portion of long-term debt Total current liabilities Partner deposit and accrued buyout liability Deferred rent Deferred income tax liability Long-term debt Guaranteed debt Other long-term liabilities, net Total liabilities Commitments and contingencies Deficit OSI Restaurant Partners, LLC Unitholder’s Deficit Common units, no par value, 100 units authorized, issued and outstanding as of March 31, 2010 and December 31, 2009 - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total OSI Restaurant Partners, LLC unitholder’s deficit ) ) Noncontrolling interest Total deficit ) ) Total liabilities and unitholder's deficit $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 3 Table of Contents OSI Restaurant Partners, LLC CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, UNAUDITED) THREE MONTHS ENDED MARCH 31, Revenues Restaurant sales $ $ Other revenues Total revenues Costs and expenses Cost of sales Labor and other related Other restaurant operating Depreciation and amortization General and administrative Loss on contingent debt guarantee - Provision for impaired assets and restaurant closings Income from operations of unconsolidated affiliates ) ) Total costs and expenses Income from operations Gain on extinguishment of debt - Other income (expense), net ) Interest expense, net ) ) Income before provision for income taxes Provision for income taxes Net income Less: net income attributable to noncontrolling interest Net (loss) income attributable to OSI Restaurant Partners, LLC $ ) $ The accompanying notes are an integral part of these Consolidated Financial Statements. 4 Table of Contents OSI Restaurant Partners, LLC CONSOLIDATED STATEMENTS OF DEFICIT (IN THOUSANDS, EXCEPT COMMON UNITS, UNAUDITED) ACCUMULATED COMMON ADDITIONAL OTHER NON- COMMON UNITS PAID-IN ACCUMULATED COMPREHENSIVE CONTROLLING UNITS AMOUNT CAPITAL DEFICIT LOSS INTEREST TOTAL Balance, December 31, 2009 $
